Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The amendment to the claims has overcome the remaining rejections under 103. The double patenting rejection is withdrawn in view of the timely filed and approved Terminal Disclaimer.
Claims 1, 6-8 and 11 are free of the prior art. The closest prior art is Patent US5859348A issued to Penner, D., in 1999, in view of Stougaard, P., et al (Herbicide Resistant Mutants of Sugar Beet (Beta Vulgaris), Abstract in Molecular Strategies for Crop Improvement, J. of Cell. Biochem. (1990) Supplement, April 16-22, pg. 310, Abstract No. R249; Provided by Applicant in the IDS submitted on December 5, 2019 as item XP-001028988), and Stuebler H. (WO1999057965A1, published in 1999).
Penner teaches a selecting ALS inhibitor herbicide resistant sugar beet mutant cells and regenerate herbicide resistant sugar beet plants from said resistant cells (illustrated in Figure 2, detailed instruction in column 3-7, Example 1, sections 1 (selecting imidazolinones and sulfonylurea resistant sugar beet) to section 5 (regenerating plant)); sugar beet plants resistant to imidazolinones and sulfonylurea herbicides (Column 1, lines 51-53). Penner teaches identification of two point mutation is sugar beet endogenous ALS gene, resulting in Ala-113-Thr and Pro-188-Ser mutations in the ALS enzyme..
Penner does not teach the ALS mutation at position 569 of the ALS enzyme protein or the sugar beet mutant plant or plant cell comprising an endogenous ALS gene comprising such a 
Stougaard teaches mutant sugar beet (B. vulgaris) mutant plant cell and cell culture resistant to herbicide (Title), confered by a W569L amino acid substitution.
Stuebler teaches mutant B. vulgaris plant regenerated from cell cultures resistant to sulfonylurea herbicides such as amidosulfuron (compound A-4).
However, none of the prior art teaches or suggests the method of applying the ALS inhibitor herbicide combination of foramsulfuron [CAS RN 173159-57-4] (= Al-13) and thiencarbazone-methyl [CAS RN 317815-83-1] (= A2-3), or the ALS inhibitor herbicide is a combination of compound of formula (III) (= Al-87) and iodosulfuron-methyl-sodium [CAS RN 144550-36-7] (= Al-16).  to the (B. vulgaris) plant carrying the single-mutant W569L, with reasonable expectation of success.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1, 6-8 and 11 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIHUA FAN whose telephone number is (571)270-0398. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A Abraham can be reached on (571) 270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEIHUA . FAN
Examiner
Art Unit 1663



/WEIHUA FAN/Examiner, Art Unit 1663